DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically the newly added limitation “the pH…being lowered to a range from 3.5 to 5.0” to independent Claims 1 & 11, have changed the scope of the claimed invention, resulting in new grounds of prior art rejection.
On pages 6-8, Applicant argues that the previous prior art rejection does not disclose the newly added limitation to independent Claims 1 & 11 as indicated above.  Applicant argues that previous anticipatory references Lavelle et al., (“Lavelle”, US 2006/0027463), and Greenwood et al., (“Greenwood”, EP 3109629), do not disclose this limitation and, in fact, teach away from this limitation.  Specifically, Applicant argues that Lavelle teaches away from lowering the pH of pre-chlorinated water below a pH of 6.5, pointing to paragraphs [0062] & [0063] of Lavelle, in which the controller does not let the “pH drop below about 6.5 down stream of the electrolyte cell”.  The Examiner notes that the pH is controlled to a specific pH range at 6.5 and above “down stream” of the electrolyte cell, where the water will be passed to downstream equipment and later back to the pool.  The Examiner notes that this excerpt does not teach away from lowering the pH of the “pre-chlorinated water” “upstream” or “within” the electrolyte cell, particularly as independent Claims 1 & 11 claim “lowering the pH of the pre-chlorinated water entering 
Applicant supplies a similar argument regarding Greenwood which states that pool water must be in balance between 7.2 and 7.8.  The Examiner notes again that this observation applies to the water when it is used in the pool, not when it is being treated and sanitized for further use in the pool again, such as in electrolysis or an electrolyte cell.  The Examiner notes that Greenwood explicitly discloses the use of a chlorine generator using electrolysis as well, (See paragraph [0039] or [0058], Greenwood).  Again, the Examiner takes the position that modifying/lowering the pH of the water entering the chlorinator would not teach away from maintaining the pH of the water in the pool at a certain level downstream of this chlorinator/electrolytic cell.  The Examiner finds this argument unpersuasive for the reasons presented above regarding Lavelle.
Applicant also argues that previous secondary reference Lee does not disclose the newly added limitation.  This remark is moot considering newly found reference Bhavaraju.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 10, 11, 15, 16, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/0027463), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242).
Claims 1, 4-8 & 10 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claims 1, 4-8 & 10, Lavelle discloses a method for preventing scale formation in a sanitizing system, (See paragraphs [0025]-[0026]), comprising: circulating pre-chlorinated water from a body of water, (See Figure 3 and paragraph [0042]), to a chlorinator, (Chlorinator 40, See Figure 1, and See paragraph [0078]), the pre-chlorinated water having a pH; monitoring the pH of the pre-chlorinated water upstream from the chlorinator, (pH sensor 63, See Figure 1, and See paragraphs [0087]-[0088]); and lowering the pH of the pre-chlorinated water entering the chlorinator based on the monitored pH of the pre-chlorinated water, (Supply Tank 60, Line 62a, See Figure 1, and See paragraph [0087]), the pH of the pre- chlorinated water being lowered an amount sufficient to inhibit scale formation in the chlorinator, (See paragraphs [0062], [0087]-[0088]).
Lavelle does not disclose the pH being lowered to a range from 3.5 to 5.0.
Bhavaraju discloses a method for preventing scale formation in a sanitizing system, (See Abstract, paragraph [0003] & [0071], Bhavaraju), wherein its pH is lowered to a range from 3.5 to 5.0, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, and See paragraphs [0066] [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Lavelle by incorporating the pH 
Additional Disclosures Included: Claim 4:  The method of claim 1, further comprising continuously lowering the pH of the pre-chlorinated water, (See paragraphs [0025]-[0027], Lavelle).  Claim 5:  The method of claim 1, further comprising intermittently lowering the pH of the chlorinated water, (See paragraphs [0025]-[0027], Lavelle).  Claim 6:  The method of claim 1, further comprising determining whether one or more conditions are met prior to the lowering the pH of the pre-chlorinated water, the conditions including flowrate of the pre-chlorinated water, pH of the pre- chlorinated water, and pressure of the pre-chlorinated water, (See paragraphs [0087] & [0090], Lavelle).  Claim 7: The method of claim 1, further comprising ceasing the lowering of the pH of the pre-chlorinated water when the pH of the pre-chlorinated water falls below a threshold or when the pressure of the pre-chlorinated water rises above a threshold, or when the pre-chlorinated water flowrate drops below a threshold flowrate, (See paragraphs [0087] & [0090], Lavelle).  Claim 8:  The method of claim 5, further comprising intermittently lowering the pH of the pre-chlorinated water based on time, (See paragraphs [0025]-[0027], Lavelle).  Claim 10:  The method of claim 1, wherein the lowering of the pH of the pre-chlorinated + ppm is 1.959 ppm to 3.978 ppm which is 2.019 ppm.  A smaller change in pH between these two values disclosed is natural so any change between these two values up to 1.056 ppm within this range, anticipating the claimed ranges).
Claims 11, 15, 16, 19 & 20 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claims 11, 15, 16, 19 & 20, Lavelle discloses a system for preventing scale formation in a water sanitizer, (See paragraphs [0002], [0025]-[0026]), comprising: a pre-chlorinated water line, (Inlet Line 23, See Figure 1, See paragraphs [0042], [0077]), and a pH sensor attached to the pre-chlorinated water line, (pH Sensor 63, See Figure 1); an acid storage container connected to an acid feeder, the acid feeder connected to the pre-chlorinated water line via an acid injection port, (Supply Tank 60, Line 62A, See Figure 1, and See paragraph [0087]); a scale prevention system controller functionally connected to the pH sensor and the acid feeder, wherein the scale prevention system controller lowers the pH of the pre-chlorinated water line using the acid feeder with an amount of acid sufficient to inhibit scale formation, (pH Controller 62, See Figure 1, and See paragraphs [0087]-[0088]).
Lavelle does not disclose the pH being lowered to a range from 3.5 to 5.0.
Bhavaraju discloses a system for preventing scale formation in a water sanitizer, (See Abstract, paragraph [0003] & [0071], Bhavaraju), wherein its pH is lowered to a range from 3.5 to 5.0, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, and See paragraphs [0066] [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Lavelle by incorporating the pH being lowered to a range from 3.5 to 5.0 as in Bhavaraju for “increasing the amount of oxidants (e.g. chlorine gas) produced at the anode” because “at low pHs, more of the current passing between the anode and the cathode may generate chlorine than would occur at higher pHs” such that eventually “the current efficiency for the production of sodium hypochlorite can be increased or maximized”, (See paragraph [0071], Bhavaraju), as desired in Lavelle, (See paragraph [0079], Lavelle), while also preventing “precipitation of scale forming salts present in the first feed stream onto the anionic membrane” of the electrolytic cell chlorinator, (See paragraph [0071], Bhavaraju).
Additional Disclosures Included:  Claim 15: The system of claim 11, further comprising a chlorinator connected to the pre- chlorinated water line, the chlorinator including a chlorine solids hopper, a support grid, and a chlorinated water output line, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn).  Claim 16: The system of claim 11, further comprising a check-valve connected between the acid feeder and the acid storage container, preventing backflow into the acid storage container, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: See Figure 2 and column 7, lines 12-26, Lynn).  Claim 19: The system of claim 11, wherein the scale prevention system controller determines whether one or more conditions are met prior to the lowering the pH of the pre-chlorinated water, the conditions including flowrate of pre- chlorinated water, pH of the pre-chlorinated water, and pressure of the pre- chlorinated water; and wherein the scale prevention system controller stops acidification when one or more conditions are met, the conditions including flowrate of pre- chlorinated water, pH of acidified pre-chlorinated water, and pressure of the pre-chlorinated water, (See paragraphs [0025]-[0027], Lavelle).  Claim 20:  The method of claim 11, wherein the scale prevention system controller provides a constant trickle of acid to the pre-chlorinated water line, or wherein the scale prevention system controller provides bursts of acid intermittently to the pre-chlorinated water line, (See paragraphs [0025]-[0027], Lavelle).
Claim(s) 1, 11, 14, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al., (“Greenwood”, EP 3109629), as evidenced by Cole-Parmer, (“Peristaltic Pumps – Not Just for Labs Anymore”, Cole-Parmer, 5 total pages, found on Web August 6, 2020, https://www.coleparmer.com/tech-article/peristaltic-pumps), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242).
Claim 1 is directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 1, Greenwood discloses a method for preventing scale formation in a sanitizing system, (See Figure 1, See paragraph [0007]), comprising: circulating pre-chlorinated water from a body of water, (Pool 100 and Pump 102, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]), to a chlorinator, (Portion of Pipe connected to Chlorinator 126 and pH Unit 124, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]), the pre-chlorinated water having a pH; monitoring the pH of the pre-chlorinated water upstream from the chlorinator, (Sensor Manifold 112 and System Control Unit 114, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); and lowering the pH of the pre-chlorinated water entering the chlorinator based on the monitored pH of the pre-chlorinated water, (Portion of Pipe connected to pH Unit 124, See Figure 1; alternatively paragraphs [0027]-[0029], [0055], [0059]), the pH of the pre- chlorinated water being lowered an amount sufficient to inhibit scale formation in the chlorinator, (See paragraph [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]).
Greenwood does not disclose the pH being lowered to a range from 3.5 to 5.0.
Bhavaraju discloses a method for preventing scale formation in a sanitizing system, (See Abstract, paragraph [0003] & [0071], Bhavaraju), wherein its pH is lowered to a range from 3.5 to 5.0, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, and See paragraphs [0066] [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Greenwood by incorporating the pH being lowered to a range from 3.5 to 5.0 as in Bhavaraju for “increasing the amount of oxidants (e.g. chlorine gas) produced at the anode” because “at low pHs, more of the current passing between the anode and the cathode may generate chlorine than would occur at higher pHs” such that eventually “the current efficiency for the production of sodium hypochlorite can be increased or maximized”, (See paragraph [0071], Bhavaraju), as desired in Greenwood, (See paragraph [0065], Greenwood), while also preventing “precipitation of scale forming salts present in the first feed stream onto the anionic membrane” of the electrolytic cell chlorinator, (See paragraph [0071], Bhavaraju).
Claims 11, 14, 17 & 18 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claims 11, 14, 17 & 18, Greenwood discloses a system for preventing scale formation in a water sanitizer, (See Figure 1, See paragraph [0007]), comprising: a pre-chlorinated water line, (Pool 100 and Pump 102, See Figure 1, and See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]), and a pH sensor attached to the pre-chlorinated water line, (Sensor Manifold 112, pH Sensor 110, and System Control Unit 114, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); an acid storage container connected to an acid feeder, the acid feeder connected to the pre-chlorinated water line via an acid injection port, (Portion of Pipe connected to pH Tank 124, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); a scale prevention system controller functionally connected to the pH sensor and the acid feeder, (System Control Unit 114 controlling/connected to Sensor Manifold 112 and pH unit 124, See Figure 1, See paragraphs [0022], [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]), wherein the scale prevention system controller lowers the pH of the pre-chlorinated water line using the acid feeder with an amount of acid sufficient to inhibit scale formation, (System Control Unit 114 controlling/connected to Sensor Manifold 112 and pH unit 124, See Figure 1, and See paragraph [0022], [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]).
Greenwood does not disclose the pH being lowered to a range from 3.5 to 5.0.
Bhavaraju discloses a system for preventing scale formation in a water sanitizer, (See Abstract, paragraph [0003] & [0071], Bhavaraju), wherein its pH is lowered to a range from 3.5 to 5.0, (Feed Stream of Water 68 fed into First (Anolyte) Compartment 102 of Electrolytic Cell Chlorinator and then Effluent 78 leaves Electrolytic Cell Chlorinator, See Figure 7, and See paragraphs [0066] [0067] & [0069], Bhavaraju; The disclosed pH range of the water entering the anolyte compartment falls between a given range of 2 and 4.2, anticipating the claimed range from 3.5 to 4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Greenwood by incorporating the pH being lowered to a range from 3.5 to 5.0 as in Bhavaraju for “increasing the amount of oxidants (e.g. chlorine gas) produced at the anode” because “at low pHs, more of the current passing between the anode and the cathode may generate chlorine than would occur at higher pHs” such that eventually “the current efficiency for the production of sodium hypochlorite can be increased or maximized”, (See paragraph [0071], Bhavaraju), as desired in Greenwood, (See paragraph [0065], Greenwood), while also preventing “precipitation of scale forming salts present in the first feed stream onto the anionic membrane” of the electrolytic cell chlorinator, (See paragraph [0071], Bhavaraju).
Additional Disclosures Included:  Claim 14: The system of claim 11, further comprising a fail-closed control valve located between the acid storage container and the acid feeder, and functionally connected to the scale prevention system controller, (See paragraph [0055] or [0022], Greenwood; Examiner interprets that system controller actively instructs valves/pumps to meter fluid. In the absence of a controller, the valves and pumps will not meter fluid).   Claim 17: The system of claim 11, wherein the acid feeder is a positive displacement pump such as a peristaltic pump, reciprocating pump, or rotary lobe pump, (See paragraph [0059], Greenwood).  Claim 18: The system of claim 11, wherein the acid feeder is a gravity feeder, vacuum feeder, or siphon feeder having an acid flow measurement sensor and control valve that are functionally connected to the controller, (pH sensor 616, See Figure 6, See paragraphs [0024], [0055] & [0059], Greenwood; peristaltic pumps generate vacuums to drive or feed fluid as evidenced by Cole-Parmer).
Claims 2, 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/027463), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242), in further view of Yamashita et al., (“Yamashita”, WO 2005/054138; A machine translation of corresponding patent document JP2005161142 is provided and claim mapped to below).
Claims 2 & 9 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 2, modified Lavelle discloses the method of claim 1, but does not disclose further comprising mixing the lowered pH pre-chlorinated water prior to it entering the chlorinator.
Yamashita discloses a method further comprising mixing the lowered pH pre- chlorinated water prior to it entering the chlorinator, (Acid Dilution Column 14, See Figures 1 & 2, and See paragraphs [0014] & [0021], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating further comprising mixing the lowered pH pre- chlorinated water prior to it entering the chlorinator as in Yamashita so that “the chlorine concentration or pH of the sterilizing water can be homogenized by the stirring…so that there is an advantage that sterilizing water having a stable chlorine concentration and pH can be supplied”, (See paragraph [0010], Yamashita).
Regarding Claim 9, modified Lavelle discloses the method of claim 5, but does not disclose further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume.
Yamashita discloses a method further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume, (See paragraph [0033], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume as in Yamashita so that “the supply amount of the [hypochlorite] solution” can be calculated and “the required amount of the sodium hypochlorite aqueous solution…is mixed”, (See paragraph [0033], Yamashita).  By doing so, “a desired amount” of hypochlorite solution “can always be injected, and the chlorine concentration in the produced sterilizing water is always at a desired value” with the “advantage that sterilizing water having a desired sterilizing ability can be reliably obtained”, (See paragraph [0007], Yamashita).
Claim 12 is directed to a system for preventing scale formation in a water sanitizer, an apparatus type invention group.
Regarding Claim 12, modified Lavelle discloses the system of claim 11, but does not disclose further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port.
Yamashita discloses a method further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port, (Acid Dilution Column 14, See Figures 1 & 2, and See paragraphs [0014] & [0021], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port as in Yamashita so that “the chlorine concentration or pH of the sterilizing water can be homogenized by the stirring…so that there is an advantage that sterilizing water having a stable chlorine concentration and pH can be supplied”, (See paragraph [0010], Yamashita).
Claims 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/027463), in view of Bhavaraju et al., (“Bhavaraju”, US 2010/0044242), in further view of Lee et al., “In-line mixer for feedforward control and adaptive feedback control of pH processes”, Chemical Engineering Science, Volume 55, Issue 7, April 2000, pages 1337-1345).
Claim 3 is directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 3, modified Lavelle discloses the method of claim 1, but does not disclose further comprising monitoring the pH of the pre-chlorinated water after it has been lowered.
Lee discloses a method further comprising monitoring the pH of the pre- chlorinated water after it has been lowered, (See pages 6-8 regarding “pH control system”, Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating further comprising monitoring the pH of the pre-chlorinated water after it has been lowered as in Lee in order to obtain “reliable estimation of process parameters” resulting in “improvements in control performances”, (See page 1, Lee).
Claim 13 is directed to a system for preventing scale formation in a water sanitizer, an apparatus type invention group.
Regarding Claim 13, modified Lavelle discloses the system of claim 12, but does not disclose wherein the pH sensor is located downstream of the acid injection port and the mixer.
Lee discloses a method wherein the pH sensor is located downstream of the acid injection port and the mixer, (See pages 6-8 regarding “pH control system”, Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating wherein the pH sensor is located downstream of the acid injection port and the mixer as in Lee in order to obtain “reliable estimation of process parameters” resulting in “improvements in control performances”, (See page 1, Lee).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/          Primary Examiner, Art Unit 1779